DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/28/2020.  These drawings are accepted.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations of " said information is processed by said processing and storing unit in corresponding packets " in the claims, as essential components in the invention either have no adequate support or description in the disclosure including specification and drawings and enablement for the claimed subject matter, nor after applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention still is clear and not indefinite.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “data processing and storage unit” in claims 1, 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure fails to describe any structure that  is able to perform the function in “data processing and storage unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130077093 A1 Hamada; Kazushi et al. (hereafter Hamada), in view of US 20180314905 A1 ENAMI, and further in view of US 20150106235 A1 GERSHON; DANN et al. (hereafter GERSHON).
Regarding claim 1, Hamada discloses A system for management and control of fabrics (Fig.1) comprising: a first station for moving a fabric, a second station for moving said fabric operatively connected to said first station ([30], wherein conveyor 12 is the first station, conveyor 13 is the second station), a light source positioned in an intermediate position between said first station and said second station configured to illuminate from the bottom upwards a predetermined portion of said fabric (Fig.6 55, [16]-[17], [68], wherein darker or brighter areas are predetermined as dirt or tear areas on which light is illuminated), an optical device for acquiring an image or a video of said predetermined portion of said fabric (Fig.6 42, [16], [19], [68]).
Hamada fails to disclose a unit for processing and storing data connected to said optical device and designed to associate with said image or video of said predetermined portion of said fabric identification information of said fabric, wherein said information relative to said fabric comprises information relative to the chromatic predominance of the fabric or to the predominance of geometrical patterns and said information is processed by said processing and storing unit in corresponding packets.
However, ENAMI taches a unit for processing and storing data connected to said optical device (Fig.1, [49]) and designed to associate with said image or video of said predetermined portion of said fabric identification information of said fabric ([27], [70], [81], wherein the photographing area R1 is the  predetermined portion that drives thread and tag of a fabric as the identifier information for the fabric), and said information is processed by said processing and storing unit in corresponding packets ([28], wherein a sheet of fabric is the corresponding package for processing). And GERSHON taches wherein said information relative to said fabric comprises information relative to the chromatic predominance of the fabric or to the predominance of geometrical patterns ([74], [94], wherein the clothing products has basic identification information including color dominance and pattern information).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Hamada, ENAMI and GERSHON before him/her, to modify the system for management and control of fabrics disclosed by Hamada to include the teaching in the same endeavor of ENAMI and GERSHON, in order to enable to photograph the small identifier with high resolution in a fabric, resulting in correctly recognizing the identifier, as identified by ENAMI, and provide a system that performs efficient color-based and product-related searches in the merchants' inventory, as identified by GERSHON.
Regarding claim 2, Hamada discloses The system according to claim 1, also comprising a second light source positioned in an intermediate position between said first station and said second station configured for illuminating from the top downwards said predetermined portion of said fabric ([46]).
Regarding claim 3, Hamada discloses The system according to claim 1, also comprising an optical pointing device connected to said optical device and configured to indicate any defective portions on said predetermined portion of said fabric in transit between said first station and said second station ([21]).
Regarding claim 4, ENAMI taches The system according to claim 1, also comprising a metric feedback device positioned below said predetermined portion of said fabric and facing towards said optical device ([12]).
Regarding claim 5, ENAMI taches The system according to claim 1, also comprising a first cutting device positioned between said first station and said second station for cutting said fabric along a transversal direction ([28]).
Regarding claim 6, ENAMI taches The system according to claim 1, also comprising a second cutting device positioned between said first station and said second station for cutting said fabric along a longitudinal direction (Fig.4, [61]).
Regarding claim 9, Hamada discloses The system according to claim 1, wherein the data processing and storage unit is configured for identifying on said image or video received from said optical device parts of said predetermined portion of said fabric having: chromatic or structural defects or portions of said fabric having chromatic or geometrical patterns, said processing and storage unit associating to said chromatic or structural defects or portions of said fabric having chromatic or geometrical patterns information relating to said fabric ([45]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada, in view of ENAMI and GERSHON, and further in view of US 20200071111 A1 NEWBURY; Karsten H. et al. (hereafter NEWBURY).
Regarding claim 7, NEWBURY The system according to claim 1, wherein said at least the first or second station comprise means for measuring the weight of said fabric ([36]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Hamada, ENAMI, GERSHON and NEWBURY before him/her, to modify the system for management and control of fabrics disclosed by Hamada to include the teaching in the same endeavor of ENAMI, GERSHON and NEWBURY, in order to enable to photograph the small identifier with high resolution in a fabric, resulting in correctly recognizing the identifier, as identified by ENAMI, and provide a system that performs efficient color-based and product-related searches in the merchants' inventory, as identified by GERSHON, and improve the efficiency of the garment manufacturing process, as identified by NEWBURY.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada, in view of ENAMI and GERSHON, and further in view of US 20120207962 A1 Fujimori; Yosuke et al. (hereafter Fujimori).
Regarding claim 8, Fujimori teaches The system according to claim 1, said first station and said second station comprising at least one motorised cylinder, said cylinder comprising an integrated metre counter device configured to measure the length of said fabric ([83], [102]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Hamada, ENAMI, GERSHON and Fujimori before him/her, to modify the system for management and control of fabrics disclosed by Hamada to include the teaching in the same endeavor of ENAMI, GERSHON and Fujimori, in order to enable to photograph the small identifier with high resolution in a fabric, resulting in correctly recognizing the identifier, as identified by ENAMI, and provide a system that performs efficient color-based and product-related searches in the merchants' inventory, as identified by GERSHON, and reduce the clothing manufacturing time, as identified by Fujimori.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 9222694 A1, KR 20080057520 A, US 20220005269 A1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487